UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
)
v. )
) Criminal No. 92-131-1 (RCL)
DANIEL WRIGHT, ) F  L E D
)
Defendant. )
) MAY 2 2 2012
Clérk, U.S. District & Bankruptcy
MEM()RANDUM Gburts for the Dlstrict of Columbla

Before the Court is defendant Daniel Wright’s motion to reduce sentence [149] under 18
U.S.C. § 3582(c)(2) based on Amendment 750 to the United States Sentencing Guidelines.
Upon consideration of the motion, the governrnent’s response [150], the entire record herein, and
the applicable law, the Court will grant the motion and reduce the defendant’s sentence to 70
months.

The defendant pled guilty on July 2, 2009 to possession with intent to distribute cocaine
base ("crack") in violation of Zl U.S.C. § 84l(a)(l), 84l(b)(l)(C). According to the statement of
offense [l 15], the police apprehended the defendant after he fled from a vehicle containing l23.l
grams of crack. Under Fed. R. Crim. P. ll(c)(l)(B), the plea agreement stipulated that the
defendant’s base offense level was 30, corresponding to an amount of crack greater than 50
grams but less than l5O grams. The plea agreement also stipulated a three~level reduction for
acceptance of responsibility and timely notice of intent to enter a plea, producing a total offense
level of 27. Judge J ames Robertson sentenced the defendant on November 8, 2007 to a tenn of

imprisonment of 96 months. Judge Robertson agreed that a total offense level of 27 applied and

calculated a criminal history category of III, resulting in a guidelines range of a term of
imprisonment of 87 to 108 months.

The United States Sentencing Commission promulgated a temporary amendment to the
sentencing guidelines lowering the guidelines ranges for crack offenses on October 15, 2010, and
re-promulgated the amendment as pennanent on April 6, 20l1. U.S.S.G. App. C, Amend. 750
(Supp. 20l1). The amendment became effective on November 1, 201 l. The Commission voted
to give that change retroactive effect on June 30, 201 1. The defendant accordingly filed the
instant motion to reduce his sentence pursuant to the amendment and to 18 U.S.C. § 3582(€)(2)
on April 27, 2012.

A district court may modify a tenn of imprisonment pursuant to 18 U.S.C. § 3582(0)(2),
which provides:

[I]n the case of a defendant who has been sentenced to a tenn of

imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . the court may reduce the

tenn of imprisonment, after considering the factors set forth in section

3553(a) to the extent that they are applicable, if such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.
The first step for a court when considering a § 3582(0)(2) motion is to "determine the prisoner’s
eligibility for a sentence modification and the extent of the reduction authorized." Dillon v.
United States, 130 S. Ct. 2683, 2691 (2010). The defendant and the government agree that the
defendant is eligible for a sentence modification because Amendment 750 reduces his base
offense level to 28 and his total offense level to 25, resulting in a new guidelines range of a term
of imprisonment of 70 to 87 months. The Court agrees, finding the defendant eligible for a

reduction of up to 26 months. The defendant and the government agree that the Court should

reduce the defendant’s sentence to 70 months.

l\)

Before granting a motion to reduce a sentence, a court must determine that the new
sentence is consistent with § 3553(a), as well as applicable Sentencing Commission policy
statements. Section 3553(a) requires courts to impose a sentence that is "sufficient, but not
greater than necessary" to comply with the factors set forth in § 3553(a)(2), in particular the need

77 Cé

for the sentence "to reflect the seriousness of the offense, to afford adequate deterrence to

79

criminal conduct," and "to protect the public from further crimes of the defendant . . . . In
determining that sentence, the statute requires courts to consider a variety of other factors: 1) the
nature and circumstances of the offense and the history and characteristics of the defendant; 2)
the aforementioned penological purposes; 3) the kinds of sentences available; 4) the kinds of
sentence and the sentencing range established by the guidelines; 5) any applicable guidelines
policy statement; 6) the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct; and 7) the need to provide
restitution to any victims of the offense. 18 U.S.C. § 3553(a). Additionally, when contemplating
a sentence reduction, courts may consider the danger posed by a reduction to individuals or the
community and the defendant’s post-sentencing conduct, U.S.S.G. 1B1.10 comment. n.l(B)(ii).

The Court finds that a sentence of 70 months is consistent with the factors listed in §
3553(21) and applicable Sentencing Commission policy statements The Court will grant the
defendant’s motion to reduce sentence and reduce his tenn of imprisonment from 96 months to
70 months.

A separate order shall issue this date.

so oRDEREi) this W"'day of May 2012.

@¢%~m

Rortbiz C. L‘ZMBERTH
Chief Judge
United States District Court